Title: To Thomas Jefferson from James Monroe, 26 July 1802
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Richmond July 26. 1802
          
          On my return lately from Albemarle I found yr. favors of the 15. 17. & 20th. wh. were unopened according to orders I had left in such cases. An attack from Callendar is a harmless thing unsupported by any document from yrself. From such letters as you wrote him I do not think any thing is to be hoped to him or the federalists. If the printers wod. say nothing in reply to the attacks of that party the true ground might ultimately be taken on a view of what was said by the adversary: but that is not to be expected especially at a distance. To contend that it was simply a charity to a man in distress, wod. put them on the proof that it was more, or was given on stronger motives, and wod. admit by implication that if it had any other object in view, such object was an improper one. I shall give such hints as to prevent any thing whatever being done at present, or if any thing is, to give as far as in my power the true direction to the affair. I have been long solicited to make a visit to Norfolk, & have repeatedly promised a complyance, till I find a longer declension wod. excite some chagrine with my friends. To decline it at this moment wod. subject me to the imputation of doing it from fear of the yellow fever, altho none exists there that we know of. I therefore set out for that place in the morning, to return with the least possible delay. I shall hasten to Albemarle on my return here where I hope to arrive in abt. ten or twelve days, at the latest by the 10th. of Augt. I wish you health & happiness being sincerely yr. friend & servt
          
            Jas. Monroe
          
          
          
            Major Scott has yet recd. no information whether he is to be continued in service or dismissed. His dilemma is the cause of much pain to him & tryumph to the federalists. He is a most deserving man, of great sensibility, who has as much weight here as any republican cod. possibly have.
          
        